Citation Nr: 1119520	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1996, and from August 2000 to January 2001.  

This claim comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these claims in December 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in February 2011.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

Additionally, the Winston-Salem, North Carolina RO has processed this case since the May 2008 rating decision of the St. Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2011 Board hearing that she has been treated at the VA Medical Center (VAMC) in Morehead City, North Carolina.  The claims file does not contain any VA outpatient treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Board notes that the Veteran argued at the February 2011 Board hearing that her most recent VA examination in March 2008 was inadequate.  In view of the Board hearing testimony and the time that has passed since the most recent VA examination in March 2008, the Board believes it reasonable to afford the Veteran an opportunity to report for another VA examination of the knees.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's up-to-date VA treatment records from the Morehead City, North Carolina VAMC.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current bilateral knee disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's knees in detail.  The examiner should specifically note if there is recurrent subluxation or lateral instability.  The examiner is further requested to comment on the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use, and attempt to offer an opinion as to whether these factors produce any additional limitation of motion, and, if possible, in the additional degrees of limitation of motion.  However, if the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completion of the above, the RO should review the expanded record, and undertake a merits analysis of the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

